DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2020 and October 20, 2021 was are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2018/0143766 to Brown et al. (“Brown”).
Regarding claim 1, Brown discloses a method comprising:
monitoring, by a data replication system, a plurality of computing nodes for updates to one or more files located on the plurality (see paragraph 51, the relation manager mirrors changes to the remote mirror which would require monitoring of the changes);
detecting, by the data replication system and based on the monitoring, a first file operation related to a first file, the first file located on a first computing node of the plurality (see paragraph 55, a copy operation on the original dataset is initiated),
wherein the first file is related to a first copy file, the first copy file located on a second computing node of the plurality (see fig. 2 and paragraph 51, a mirror of the data set is made on the remote mirror);
determining, by the data replication system and based on the first file operation, the first file operation is a copy operation of the first file to a second file, the second file located on the first computing node of the plurality (see paragraph 55, a copy operation is run to create a local copy);
transferring, by the data replication system and in response to the copy operation, a copy command related to the first file to the second computing node of the plurality (see paragraph 56, a copy command is sent to the remote storage volume); and
creating, by the data replication system and in response to the copy command, a second copy file on the second computing node of the plurality (see paragraph 56, a remote copy is created or updated),
wherein the second copy file is related to the second file located on the first computing node of the plurality (see fig. 3), wherein the creation is based solely on information from within the copy command (see paragraph 56, the copy command creates the copy).
Regarding claim 3, Brown discloses the method wherein the first file is not transferred to the second computing node of the plurality (see paragraph 56, the copy command is sent and not the original dataset).
Allowable Subject Matter
Claim 2 and 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 7-20, the prior art does not disclose or suggest updating metadata in response to the copy command and transferring the updated metadata to the second computing node.
Regarding claims 4-6, the prior art does not disclose or suggest the monitoring for updates is based on predetermined performance threshold in combination with the rest of the copy replication method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2017/0155713 to Powell et al. discloses a system with replication between nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL D TSUI/               Primary Examiner, Art Unit 2132